DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-10 are currently pending in the application.  The rejections of record from the office action dated 07 October 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support to recite "only substantially ethylene glycol is included as a glycol component contained in the polyethylene terephthalate based resin (III)”.  Applicant points to [0045] of the instant specification.  However, [0045] does not provide support for “only substantially”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "only substantially ethylene glycol is included as a glycol component contained in the polyethylene terephthalate based resin (III)” renders the claim indefinite because it is unclear what is meant by this.  There is no 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (Machine Translation of JP 08-276553 A) in view of Kishimoto (Machine Translation of JP 2002-355926 A).
Regarding claim 1-10, Kosuge discloses a metal can that may be coated on its inner and outer surfaces with a polyester layer A comprising a copolyester comprising ethylene terephthalate having a melting point of 210°C to 245°C and a Tg of 60°C or higher and an intervening polyester layer B between the polyester layer A and the metal can, comprising a polyester comprising 60-90% polyethylene terephthalate having a melting point of 210°C to 255°C and 1-40% polybutylene terephthalate with a melting point of 180°C to 223°C (i.e. a resin-coated metal sheet comprising a metal sheet; a two-layer resin film including resin layer (A) disposed on at least one side of the metal 
Kosuge does not disclose that the polyester layer A comprises a polybutylene terephthalate based resin having a melting point of 215-225°C in an amount of 20 to 50 wt%. 
Kishimoto discloses a multilayered polyester film coating for a metal can having an outer layer comprising polyethylene terephthalate and incorporating 10 to 70 wt% polybutylene terephthalate having a melting point of 190 to 225°C to provide good moldability (i.e. polybutylene terephthalate resin; overlapping a melting point of 215-225°C; overlapping in an amount of 20 to 50 wt%) ([0001], [0006]-[0023]). 
Kosuge and Kishimoto are analogous art because they both teach about multilayered polyester film coatings for metal cans.  It would have been obvious to incorporated the polybutylene terephthalate of Kishimoto into the outer layer of the coating of Kosuge in the amounts disclosed in order to provide good moldability and because it is well-known in the art to do so and doing so would amount to mothing more 
Regarding claims 2-3 and 6-9, given that modified Kosuge discloses a metal sheet/can that is identical in structure and composition to the instantly claimed sheet/can, it is the examiner’s position that the resin layer (A) will intrinsically have a heating crystallization temperature at 95±5°C and a cooling crystallization temperature lower than 183°C in a measurement during a first scan by differential scanning calorimetry, and the resin layer (B) will intrinsically have no heating crystallization temperature at 95±5°C and a cooling crystallization temperature not lower than 183°C in a measurement during a first scan by differential scanning calorimetry, the resin layer (A) and the resin layer (B) will intrinsically each have a logarithmic damping ratio of smaller than 0.3 at measurement temperatures of 65°C to 75°C and a logarithmic damping ratio of smaller than 0.35 at measurement temperatures of 100°C to 130°C when measured be a rigid-body pendulum type physical properties testing instrument, the resin layer (A) will intrinsically have a contact angle not greater than 42° with a wetting index liquid No. 40 having a wetting tension of 40.0 mN/m, the resin layers (A) and (B) will intrinsically have a water vapor transmission rate of not greater than 400 g/m2.day at a can body portion, the resin layers (A) and (B) will intrinsically have an oriented crystallization peak intensity of not smaller than 28 cps/µm at a can body portion when measured by X-ray diffractometry and a crystallization rate of the resin layer (B) will intrinsically be higher than the crystallization rate of the resin layer (A).
	Regarding claim 10, Kosuge discloses that ethylene glycol may be used alone as the glycol component of the polyester of the polyester layer (B) (only substantially .

Response to Arguments

Applicant’s arguments with respect to the rejection of claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive.
Applicant argues that claim 10 is supported at [0045], which states that ethylene glycol may be used as a glycol component and other components can be present to an extent not impairing the essence of the invention.  However, this does not provide support for “only substantially ethylene glycol is included as a glycol component contained in the polyethylene terephthalate based resin (III)” because it is unclear whether the scope of the claim language is the same as the scope of the statement at [0045].
Applicant argues that the instant invention provides the unexpected result of suppressing the occurrence of retort blushing.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the instant invention provides the unexpected result 
Applicant argues that the “A layer” of Kishimoto does not have the feature of “polyethylene terephthalate based resin has a melting point of not lower than 210°C but not higher than 230°C”.
However, note that while Kishimoto does not disclose all the features of the present claimed invention, Kishimoto is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a multilayered polyester film coating for a metal can having an outer layer comprising polyethylene terephthalate and incorporating 10 to 70 wt% polybutylene terephthalate having a melting point of 190 to 225°C to provide good moldability (i.e. polybutylene terephthalate resin; overlapping a melting point of 215-225°C; overlapping in an amount of 20 to 50 wt%) ([0001], [0006]-[0023]), and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that the instant invention provides the unexpected result of improved adhesion, suppressing the occurrence of retort blushing and film delamination.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782